  Case 3:20-cv-00063-DHB-BKE Document 11 Filed 01/19/21 Page 1 of 1

                                                                              ' > !-_ u

                                                                       U.i
                                                                             ULI i!
                                                                                             U1

                     IN THE UNITED STATES DISTRICT COURT 21                      C.I
                                                                                       1 1    2:05
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                      ERK
                                                                        SO. nisru
                                  DUBLIN DIVISION


CAMERON W. WRIGHT.                          )
                                            )
             Plaintiff.                     )
                                            )
      V.                                   )           CV 320-063
                                           )
MR. RICKEY WILCOX; MS. SARSHA              )
BATTEN; MS. VERONICA STEWARTS,             )
Unit Supervisor; MR. JEREMY COWEY; )
MS. KEITH; and MS. STEWARTS, Acting )
Chief Counselor,                    )
                                            )
             Defendants.                    )


                                         ORDER




      After a careful, c/e novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

DISMISSES this case without prejudice as a sanction for Plaintiffs abuse of the judicial

process, and CLOSES this civil action.

      SO ORDERED this /           ay of January, 2021, at Augusta, Georgiy




                                                UNITED STATES DISTRICT J^GE
